DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:  Claims 1, 15 and 16 are amended to overcome the antecedent basis problem as below:
Claim 1, lines 10 and 11, change the phrase “the detected result” to --- detected result ---.
Claim 15, lines 13 and 14, change the phrase “the detected result” to --- detected result ---.
Claim 16, lines 13 and 14, change the phrase “the detected result” to --- detected result ---.

Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a detection device for detecting movement of a human body, comprising: a plurality of semiconductor elements that are provided on the base material, the semiconductor elements being connected to the plurality of electric elements, each detects a change in the electrical characteristics of the corresponding electric element, and outputs transmits digital data showing a detection value corresponding to the detected result via the same serial signal line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/15/2022